                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LEEANTHONY C.,                                    Case No. 18‐CV‐77 (NEB/TNL)

                      Plaintiff,

 v.                                            ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION
 NANCY A. BERRYHILL, Acting
 Commissioner of Social Security,

                    Defendant.
      The Court has received the May 13, 2019 Report and Recommendation of United

States Magistrate Judge Tony N. Leung. [ECF No. 18 (“R&R”).] No party has objected to

that R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT

IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 18] is ACCEPTED;

      2. Plaintiff’s Motion for Summary Judgment [ECF No. 12] is DENIED;

      3. Defendant’s Motion for Summary Judgment [ECF No. 16] is GRANTED; and

      4. This matter is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: June 3, 2019                            BY THE COURT:


                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge
